Case 08-28225   Doc 2218-5    Filed 08/26/21 Entered 08/26/21 16:28:03   Desc
                             Exhibit C Page 1 of 2




                     Exhibit C
Case 08-28225    Doc 2218-5            Filed 08/26/21 Entered 08/26/21 16:28:03                      Desc
                                      Exhibit C Page 2 of 2

                                                   EXHIBIT C

                                  LANCELOT INVESTORS FUND, L.P., et al.,
                                           Summary of Expenses
                                      February 1 through May 31, 2021


                Listed below are the expenses incurred for each expense category:

                Expense Category                                                        Amount
                Airfare                                                             $            -
                Ground Transportation                                               $            -
                Meals                                                               $            -
                Lodging                                                             $            -
                Postage, Messenger, Shipping                                        $            -


                Total Expenses Requested                                            $            -
